DETAILED ACTION
	This Office action is responsive to communication received 08/19/2020 – application papers received; 08/31/2020 – IDS; 10/14/2020 – Power of Attorney.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the application filing receipt, mailed 08/26/2020 for a complete listing of the related applications that are part of the continuation data.  The listing will not be repeated here, for brevity. 
Drawings
The drawings were received on 08/19/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,596,425 in view of the combined teachings of Tseng (US PUBS 2008/0022502) and Linphone (DE29715997U1), both references cited by applicant.  The claimed invention of the ‘425 patent recites substantially all of the claimed structure of the instant claims.  For example, note the following observations regarding the now-claimed structure:
As to instant claim 1, see claims 1, 4 and 12 of the ‘425 patent.
As to instant claim 2, see claims 2 and 3 of the ‘425 patent.
As to instant claim 3, see claim 1 of the ‘425 patent.

As to instant claim 5, see claim 5 of the ‘425 patent.
As to instant claim 6, see claim 6 of the ‘425 patent.
As to instant claim 7, see claim 7 of the ‘425 patent.
As to instant claim 8, see claim 9 of the ‘425 patent.
As to instant claim 9, see claims 1, 10 and 20 of the ‘425 patent.
As to instant claim 10, see claim 3 of the ‘425 patent.
As to instant claim 11, see claim 12 of the ‘425 patent.
As to instant claim 12, see claim 13 of the ‘425 patent.
As to instant claim 13, see claim 14 of the ‘425 patent.
As to instant claim 14, see claim 15 of the ‘425 patent.
As to instant claim 15, see claim 17 of the ‘425 patent.
As to instant claim 16, see claims 1, 10 and 20 of the ‘425 patent.
As to instant claim 17, see claim 3 of the ‘425 patent.
As to instant claim 18, see claim 12 of the ‘425 patent.
As to instant claim 19, see claim 1 of the ‘425 patent.
As to instant claim 20, see claim 17 of the ‘425 patent.
However, the ‘425 patent claims lack an explicit recitation of the method steps, including “providing a body portion”, “preparing a surface of the interior cavity…by abrading the surface…and cleaning the surface” and “introducing the structural adhesive”, (emphasis added) all as set forth in independent claims 1, 9 and 16.  Note, it may be argued that the ‘425 patent claims do indeed provide a body portion, as the claims require that the golf club head comprises a number of elements such as a toe portion, a heel portion, a top portion, a sole portion, etc.  Also, it is noted that the ‘425 patent claims do set forth that the face portion is joined to the body by welding (i.e., at least claims 1, 10 and 20 of the ‘425 patent) and that the filling and exhaust ports are each sealed with a mass portion (i.e., at least claim 1 of the ‘425 patent). Nonetheless, Tseng is surface roughness of between and including 0.8 and 6.3, such would have been determined through routine experimentation, as the surface roughness would have to have been calculated in a manner that is adequate to enable the structural adhesive to properly adhere to the rear surface of the striking face and to the inner cavity walls.  Although Linphone does not specify cleaning the surface with a solvent, such a cleaning step is often a part of the usual and customary approach used in sandblasting in order to thoroughly remove any remaining grime or grease or grit from the surface so that an adhesive (or paint or other coating) has the best chance of adhering to the substrate or surface.  Thus, in view of the combined teachings in Tseng and Linphone and the above reasoning, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the claimed invention of the ‘425 patent by manufacturing the claimed golf club head of the ‘425 patent using a series of steps that require “providing a body portion”, “preparing a surface of the interior cavity…by abrading the surface…and cleaning the surface”, “joining a face portion”, “introducing the structural adhesive” and “sealing the interior cavity”, all as set forth in independent claims 1, 9 and 16.  The approach as taught by the combination of Tseng and Linphone would have presented a straightforward approach for providing and assembling all of the elements required for making the completed club head recited in the claims of the ‘425 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Parsons (‘375) shows a club head in which the claims refer to a club head with a structural adhesive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711